Title: From Alexander Hamilton to Thomas Parker, 6 September 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            New York Sepr. 6. 99—
          
           I have received your letter of the twenty eighth of August and have made the necessary communication concerning Mr. Sylliman to the Secretary of War—I have likewise written to the Secretary on the appot of Mr. Little to the vacancy occasioned by the resignation of Mr. Jon. C. Williams—
          With great considn I am, Sir & &
          Col. Parker—
        